Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of lead scrap recovered from old telephone cables in the Panama Canal Zone and reduced to ingot form solely for convenience in transportation ; that the old telephone cables were of United States origin; that the *451imported lead has not been advanced in value or improved in condition; and that all of the applicable customs regulations have now been complied with, the claim of the plaintiff was sustained. Bertrand Freres, Inc., et al. v. United States (47 Cust. Ct. 155, C.D. 2296), followed.